Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 6/2/2020.  Claims 1-2, 4, 6-11, 13, 16-19, 21 and 24-28 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I.  Claim(s) 1-2, 4, 6-11, 13, 16-17 and 27-28, drawn to a library of HLA homozygous induced pluripotent stem cell (iPS) lines, the library comprising: at least 20 iPS cell lines homozygous for alleles at HLA-A, -B, and -DR loci, each cell line expressing a different homozygous haplotype; wherein each of the iPS cell lines has been reprogrammed into pluripotentiality by means of non-endogenous transcription factors.

Group II.  Claim(s) 18-19 and 21, drawn to a method of producing a library of HLA homozygous iPSC comprising: screening cord blood units donated to a cord blood repository for: a) genetic, cytogenetic and other genomic and chromosomal abnormalities b) history and markers of exposure to infectious diseases c) homozygosity for all of HLA-A, -B, -C, and -Dr loci; isolating white blood cells from the cord blood units negative for genetic defects, exposure to infectious diseases, and transposons, and homozygous for HLA-A, -B, -C, and -Dr, causing the white blood cells to express Oct-4, Sox-2, Klf-4, and c-Myc to form iPS cells; culturing and cloning the iPSC to produce a population of cloned iPS cells homozygous for their HLA-A, -B, -C, and -DR haplotypes; characterizing the genotype of the iPSC by typing of HLA markers beyond the A,B,C and DR loci to include additional class I, II and III genes; screening the cells from iPSC clones for the presence of chromosomal aberrations and evidences of genetic instability and cryoprotecting and storing the cloned population of iPSC.

Group III.  Claim(s) 24-26, drawn to a method for providing differentiated cells derived from the iPSC library of claim 1 to a subject in need thereof comprising: determining the HLA haplotype for HLA-A, -B, -C and -DR of the subject; selecting an iPSC line from the library of claim 1 which contains a match at all of HLA-A, -B, -C, and -DR loci with the subject's HLA phenotype for those loci; differentiating the iPSC into a cell type needed by the subject; and providing the differentiated cells to the subject.

	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed in group's I, II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason: 
The special technical feature of the Group I invention, a library of HLA homozygous induced pluripotent stem cell (iPS) lines, the library comprising: at least 20 iPS cell lines homozygous for alleles at HLA-A, -B, and -DR loci, each cell line expressing a different homozygous haplotype; wherein each of the iPS cell lines has been reprogrammed into pluripotentiality by means of non-endogenous transcription factors, does not present a contribution over the prior art.  Cooper et al. (02/16/2017) US Patent Application Publication 2017/0044500 A1 (hereinafter known as "Cooper") teaches a library of HLA homozygous induced pluripotent stem cell (iPS) lines, the library comprising: at least 20 iPS cell lines homozygous for alleles at HLA-B, and -DR loci, each cell line expressing a different homozygous haplotype; wherein each of the iPS cell lines has been reprogrammed into pluripotentiality by means of non-endogenous transcription factors (see [0008], [0011], [0019], [0026], [0053], [0058], [0081] and Table 1).  Cooper does not explicitly teach the cell lines are homozygous for alleles at HLA-A loci.  Kawamoto et al. (10/26/2017) US Patent Application Publication 2017/0304417 A1 (hereinafter known as "Kawamoto") teaches cell lines are homozygous for alleles at HLA-A loci (see [0013] and [0015]).
	One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art at the time the invention was made would have recognized the advantages of combining Kawamoto's adoptive immunotherapy including HLA-A matching with Cooper's adoptive immunotherapy including HLA-B and HLA-D to provide HLA matching for the general population to reduce the risk of allogeneic cell rejection in adoptive immunotherapy.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.
 Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143). 

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B and C (three total elections); in addition, depending on the election from C, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of "the homozygous alleles" for "the at least 20 iPS cell lines".  For example, the Applicant could elect "alleles at MICA and MICB loci" OR "alleles at HLA-F and -DPB3 loci" OR "alleles at HLA-A, -B, and -DR loci".
	B.  A single specific species selection of "homozygous haplotypes expressed by the at least 20 iPSC lines".  For example, the Applicant could elect "TABLE-US-00016 A*01:01 B*08:01 DRB1*03:01 A*01:01 B*35:02 DRB1*11:04 A*01:01 B*57:01 DRB1*07:01 A*01:01 B*57:01 DRB1*13:05 A*02:01 B*07:02 DRB1*15:01 A*02:01 B*08:01 DRB1*03:01 A*02:01 B*35:01 DRB1*04:07 A*02:06 B*35:12 DRB1*08:02 A*02:01 B*39:01 DRB1*04:07 A*02:01 B*44:02 DRB1*04:01 A*03:01 B*07:02 DRB1*15:01 A*11:02 B*52:01 DRB1*15:02 A*24:02 B*52:01 DRB1*15:02 A*26:01 B*38:01 DRB1*04:02 A*26:01 B*38:01 DRB1*13:02 A*29:02 B*44:03 DRB1*07:01 A*30:01 B*13:02 DRB1*07:01 A*33:03 B*044:03 DRB1*07:01 A*33:03 B*53:01 DRB1*08:04 A*33:03 B*58:01 DRB1*03:01." OR "TABLE-US-00015 HLA-A* HLA-B* HLA-DRB1* 01:01 08:01 03:01 03:01 07:02 15:01 02:01 44:02 04:01 02:01 07:02 15:01 29:02 44:03 07:01 02:01 15:01 04:01 01:01 57:01 07:01 03:01 35:01 01:01 02:01 40:01 13:02 30:01 13:02 07:01 02:01 08:01 03:01 02:01 57:01 07:01 24:02 07:02 15:01 11:01 35:01 01:01 33:01 14:02 01:02 23:01 44:03 07:01 01:01 07:02 15:01 02:01 15:01 13:01 02:01 13:02 07:01 31:01 40:01 04:04 25:01 18:01 15:01 02:01 44:03 07:01 02:01 44:02 13:01 02:01 44:02 01:01 01:01 08:01 15:01 03:01 07:02 01:01 02:01 44:02 15:01 02:01 51:01 11:01 26:01 38:01 04:02".
	C.  A single specific species selection of how "said population" is defined.  For example, the Applicant could elect "geographic location" OR "ethnic background".
		1.  If the Applicant elects "geographic location" then a single specific species selection of the "geographic location".  For example, the Applicant could elect "US" OR "Japan".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B, C and D (four total elections); in addition, depending on the election from C, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of "the homozygous alleles" for "the at least 20 iPS cell lines".  For example, the Applicant could elect "alleles at MICA and MICB loci" OR "alleles at HLA-F and -DPB3 loci" OR "alleles at HLA-A, -B, and -DR loci".
	B.  A single specific species selection of "homozygous haplotypes expressed by the at least 20 iPSC lines".  For example, the Applicant could elect "TABLE-US-00016 A*01:01 B*08:01 DRB1*03:01 A*01:01 B*35:02 DRB1*11:04 A*01:01 B*57:01 DRB1*07:01 A*01:01 B*57:01 DRB1*13:05 A*02:01 B*07:02 DRB1*15:01 A*02:01 B*08:01 DRB1*03:01 A*02:01 B*35:01 DRB1*04:07 A*02:06 B*35:12 DRB1*08:02 A*02:01 B*39:01 DRB1*04:07 A*02:01 B*44:02 DRB1*04:01 A*03:01 B*07:02 DRB1*15:01 A*11:02 B*52:01 DRB1*15:02 A*24:02 B*52:01 DRB1*15:02 A*26:01 B*38:01 DRB1*04:02 A*26:01 B*38:01 DRB1*13:02 A*29:02 B*44:03 DRB1*07:01 A*30:01 B*13:02 DRB1*07:01 A*33:03 B*044:03 DRB1*07:01 A*33:03 B*53:01 DRB1*08:04 A*33:03 B*58:01 DRB1*03:01." OR "TABLE-US-00015 HLA-A* HLA-B* HLA-DRB1* 01:01 08:01 03:01 03:01 07:02 15:01 02:01 44:02 04:01 02:01 07:02 15:01 29:02 44:03 07:01 02:01 15:01 04:01 01:01 57:01 07:01 03:01 35:01 01:01 02:01 40:01 13:02 30:01 13:02 07:01 02:01 08:01 03:01 02:01 57:01 07:01 24:02 07:02 15:01 11:01 35:01 01:01 33:01 14:02 01:02 23:01 44:03 07:01 01:01 07:02 15:01 02:01 15:01 13:01 02:01 13:02 07:01 31:01 40:01 04:04 25:01 18:01 15:01 02:01 44:03 07:01 02:01 44:02 13:01 02:01 44:02 01:01 01:01 08:01 15:01 03:01 07:02 01:01 02:01 44:02 15:01 02:01 51:01 11:01 26:01 38:01 04:02".
	C.  A single specific species selection of how "said population" is defined.  For example, the Applicant could elect "geographic location" OR "ethnic background".
		1.  If the Applicant elects "geographic location" then a single specific species selection of the "geographic location".  For example, the Applicant could elect "US" OR "Japan".
	D.  A single specific selection of a method either with OR without the steps using "isolating hematopoietic CD34+ cells from the cord blood prior to the causing step".

	If the Applicant elects Group III, the Applicant is required to make an election from A, B, C and D (four total elections); in addition, depending on the election from C, the Applicant may be required to make an election from 1 (one additional election); in addition, depending on the election from D, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of "the homozygous alleles" for "the at least 20 iPS cell lines".  For example, the Applicant could elect "alleles at MICA and MICB loci" OR "alleles at HLA-F and -DPB3 loci" OR "alleles at HLA-A, -B, and -DR loci".
	B.  A single specific species selection of "homozygous haplotypes expressed by the at least 20 iPSC lines".  For example, the Applicant could elect "TABLE-US-00016 A*01:01 B*08:01 DRB1*03:01 A*01:01 B*35:02 DRB1*11:04 A*01:01 B*57:01 DRB1*07:01 A*01:01 B*57:01 DRB1*13:05 A*02:01 B*07:02 DRB1*15:01 A*02:01 B*08:01 DRB1*03:01 A*02:01 B*35:01 DRB1*04:07 A*02:06 B*35:12 DRB1*08:02 A*02:01 B*39:01 DRB1*04:07 A*02:01 B*44:02 DRB1*04:01 A*03:01 B*07:02 DRB1*15:01 A*11:02 B*52:01 DRB1*15:02 A*24:02 B*52:01 DRB1*15:02 A*26:01 B*38:01 DRB1*04:02 A*26:01 B*38:01 DRB1*13:02 A*29:02 B*44:03 DRB1*07:01 A*30:01 B*13:02 DRB1*07:01 A*33:03 B*044:03 DRB1*07:01 A*33:03 B*53:01 DRB1*08:04 A*33:03 B*58:01 DRB1*03:01." OR "TABLE-US-00015 HLA-A* HLA-B* HLA-DRB1* 01:01 08:01 03:01 03:01 07:02 15:01 02:01 44:02 04:01 02:01 07:02 15:01 29:02 44:03 07:01 02:01 15:01 04:01 01:01 57:01 07:01 03:01 35:01 01:01 02:01 40:01 13:02 30:01 13:02 07:01 02:01 08:01 03:01 02:01 57:01 07:01 24:02 07:02 15:01 11:01 35:01 01:01 33:01 14:02 01:02 23:01 44:03 07:01 01:01 07:02 15:01 02:01 15:01 13:01 02:01 13:02 07:01 31:01 40:01 04:04 25:01 18:01 15:01 02:01 44:03 07:01 02:01 44:02 13:01 02:01 44:02 01:01 01:01 08:01 15:01 03:01 07:02 01:01 02:01 44:02 15:01 02:01 51:01 11:01 26:01 38:01 04:02".
	C.  A single specific species selection of how "said population" is defined.  For example, the Applicant could elect "geographic location" OR "ethnic background".
		1.  If the Applicant elects "geographic location" then a single specific species selection of the "geographic location".  For example, the Applicant could elect "US" OR "Japan".
	D.  A single specific selection of a method either with OR without the steps using "expanding and fully differentiating the iPS cells into a differentiated cell type (e.g., neural cells, myocardial muscle cells, insulin-producing cells, etc.) and ensuring the disappearance of the pluripotent cells and inducing vectors, as well as the genetic stability of the differentiated cells".
		1.  If the Applicant elects with the method step using "expanding and fully differentiating the iPS cells into a differentiated cell type (e.g., neural cells, myocardial muscle cells, insulin-producing cells, etc.) and ensuring the disappearance of the pluripotent cells and inducing vectors, as well as the genetic stability of the differentiated cells" then then a single specific species selection of the "differentiated cell type".  For example, the Applicant could elect "neural cells" OR "myocardial muscle cells"

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, Applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The claims are deemed to correspond to the species listed above in the following manner:  Please see the above species selection for correspondence between the claims and the species selection.
The following claim(s) are generic: 1, 18 and 24
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features, because they do not share a common core structure and/or function. The different species would also differ in their reactivity and the starting materials from which they are made. For example, the different species of "the homozygous alleles" for "the at least 20 iPS cell lines" could be "alleles at MICA and MICB loci" OR "alleles at HLA-F and -DPB3 loci" OR "alleles at HLA-A, -B, and -DR loci", which species do not share the same core structure and do not have the same function. Similarly, the different species of methods are also structurally and/or functionally different from each other because they would require different steps and/or reagents. Consequently, the species have different issues regarding patentability. Thus the unity of invention between each species subgroup is lacking.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639